DETAILED ACTION
Applicant's amendments and remarks, filed 11/9/22, are fully acknowledged by the Examiner. Currently, claims 1-28 are pending with claim 10 amended. The following is a complete response to the 11/9/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth (US 2007/0083247) in view of Weber (US 8,702,691), in view of Kane (US 2016/0278840).
Regarding claim 1, Wyeth teaches an applicator handle (14), the applicator handle comprising: a plurality of impedance matching circuits (impedance elements 50, 52, 54, 56); a plurality of handle electrical connectors configured to engage with a plurality of electrode tip electrical connectors on an electrode tip (electrode tip electrical connectors 42 and 46 engage with handle connectors 72 and 74) so that a plurality of electrodes of the electrode tip are in electrical communication with a pulse generator (connect the electrode tip 18 with a generator 12 as in at least par. [0065]); and
an impedance matching selector configured to selectively couple the plurality of electrode tip electrical connectors with one or more of the impedance matching circuit of the plurality of impedance matching circuits based on an encoding shape connection with the electrode tip (selector to couple the connectors with the circuit with the impedance elements 50, 52, 54, and 56 as in Fig. 5 based on the shape connection including 46 and 74 of 18), wherein the impedance matching selector comprises a first set of internal electrical contacts separated from a second set of internal electrical contacts (first contacts 76 and 66 separated from 68a-d).
Wyeth is not explicit regarding a plurality of electrodes of an electrode tip, high voltage pulsing, and a minimum clearance distance that avoids arcing.
However, Weber teaches multiple electrodes of similar electrode tip as opposed to a single electrode (Fig. 3; electrodes 56 and 60).
It would have been obvious to one of ordinary skill in the art to modify the electrode tip of Wyeth to be multiple electrodes as in Weber, allowing for selection of depth and shape of the electrosurgical treatment.
Kane teaches a minimum distance between electrical contacts to prevent arcing (par. [0076] clearance to avoid arching between conductive elements). It would have been obvious to one of ordinary skill in the art that the distance between electrical contact would be sufficient to prevent arcing, as a safety mechanism to prevent damage. 
Regarding claim 2, Wyeth teaches the encoding shape connection comprises a protrusion extending from the electrode tip into the handle (46 and 74 has a protrusion 46).
Regarding claim 3, Wyeth teaches wherein the encoding shape connection comprises a plurality of pins forming the plurality of electrode tip connectors (46 and 74).
Regarding claim 4, Wyeth teaches wherein at least some of the plurality of impedance matching circuits share one or more circuit components (circuit includes some or all of the resistors as in Figs 4-5 depending on the length of 46).
Regarding claim 5, Wyeth teaches wherein the plurality of impedance matching circuits is arranged so that the impedance matching circuits may each be connected in parallel by the impedance matching selector (impedance circuit elements may be parallel as in par. [0067]).
Regarding claim 6, Wyeth teaches wherein at least one of the plurality of impedance matching circuits comprises a resistor configured to be arranged in parallel between two or more of a plurality of electrode tip electrical conductors (resistors may be in parallel as in par. [0067]).
Regarding claim 7, Wyeth teaches wherein the impedance matching selector comprises a plunger configured to be displaced by the encoding shape connection with the electrode tip (64 to be displaced by 46 as in Figs. 4-5).
Regarding claim 8, Wyeth teaches wherein the first set of internal electrical contacts is in electrical communication with the pulse generator forming a first impedance matching circuit of the plurality of impedance matching circuits (electrical contact 58 connects the electrical elements to connect to generator 12) and the second set of internal electrical contacts is in electrical communication with a second impedance matching circuit of the plurality of impedance matching circuits (contacts 68a- d in communication with the remaining impedance elements).
Regarding claim 9, Wyeth is not explicit wherein the minimum clearance distance is 10 mm or greater.
However, the spacing between internal electrical contacts would be a function of the shape of the device. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04.
Regarding claim 10, Wyeth teaches wherein the second set of electrical contacts is configured to be displaced by impedance matching selector to place the second impedance matching circuit in parallel with the first impedance matching circuit based on the encoding shape connection with the electrode tip (impedance matching selector displaces 64 to move to be parallel to impedance elements based on the shape connection 46).
Regarding claim 11, Wyeth teaches wherein the plurality of handle electrical connectors form a part of the impedance matching selector (Fig. 5 the connectors are part of the impedance selecting process).
Regarding claim 12, Wyeth teaches an applicator, the applicator comprising:
a removable electrode tip (14), the removable electrode tip, and at least one electrode tip connector in communication with the electrode (46 and 74); a plurality of impedance matching circuits (impedance elements 50, 52, 54, 56); and a handle (handle 14), the handle comprising a plurality of handle electrical connectors configured to engage with the at least one electrode tip electrical connector so that the electrode of the removable electrode tip is in electrical communication with a pulse generator (14 connects to 18 such that an electrical connection is established between the electrode tip and a pulse generator 12); and an impedance matching selector configured to selectively couple the at last one electrode tip electrical connector with one or more of the impedance matching circuits of the plurality of impedance matching circuits based on an encoding shape connection with the electrode tip (selector to couple the connectors with the circuit with the impedance elements 50, 52, 54, and 56 as in Fig. 5 based on the shape connection including 46 and 74 of 18), wherein the impedance matching selector comprises a first set of internal electrical contacts separated from a second set of internal electrical contacts (first contacts 66 and 76 separated from 68a-d).
Wyeth is not explicit regarding a plurality of electrodes of an electrode tip, high voltage pulsing, and a minimum clearance distance that avoids arcing.
However, Weber teaches multiple electrodes of similar electrode tip as opposed to a single electrode (Fig. 3; electrodes 56 and 60).
It would have been obvious to one of ordinary skill in the art to modify the electrode tip of Wyeth to be multiple electrodes as in Weber, allowing for selection of depth and shape of the electrosurgical treatment.
Kane teaches a minimum distance between electrical contacts to prevent arcing (par. [0076] clearance to avoid arching between conductive elements). It would have been obvious to one of ordinary skill in the art that the distance between electrical contact would be sufficient to prevent arcing, as a safety mechanism to prevent damage. 
Regarding claim 13, Wyeth teaches wherein the plurality of impedance matching circuits is within the handle (Fig. 4, 14 with the circuits).
Regarding claim 14, Wyeth teaches a second removable electrode tip configured to form an encoding shape connection with the impedance matching selector that is different from the encoding shape connection of the removable electrode tip (par. [0051] different electrode assemblies, with different length of 46 to select a different impedance).
Regarding claim 15, Wyeth teaches wherein the encoding shape connection comprises a protrusion extending from the electrode tip into the handle or a plurality of pins forming the at least one electrode tip electrical connector (protrusion 46).
Regarding claim 16, Wyeth teaches wherein the impedance matching selector comprises a plunger configured to be displaced by the encoding shape connection with the electrode tip (plunger 64 as in Figs. 4-5 is displaced by 46).
Regarding claim 17, Wyeth teaches wherein the handle comprises a handle body housing the plurality of impedance matching circuits and the impedance matching selector (14 housing the impedance elements), further wherein the handle body housing comprises a grip configured to be hand- held (par. [0032] grip 20).
Regarding claim 25, Wyeth is not explicit regarding the minimum clearance distance.
However, the spacing between internal electrical contacts would be a function of the shape of the device. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04.
Regarding claim 26, Wyeth teaches the first set of internal electrical contacts is on a displaceable sled (62) and is configured to couple with the second set of internal contacts (66 with 62 connects to 68a-d) to engage one or more of the plurality of impedance matching circuits when the encoding shape connection displaces the displaceable sled (when 64 displaced, 66 is connected to the impedance matching circuits).
Regarding claim 27, Wyeth is not explicit wherein the minimum clearance distance is 10 mm or greater.
However, the spacing between internal electrical contacts would be a function of the shape of the device. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04.
Claims 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth in view of Weber, in view of Kane, in further view of Waldstreicher (US 2019/0201089).
Regarding claim 18, Wyeth teaches a system, the system comprising:
a pulse generator (12);
a removable electrode tip (18) with an electrode (38), and a plurality of electrode tip electrical connectors in communication with the electrode (42 and 46);
a handle (14), the handle comprising a plurality of handle electrical connectors (connectors 72 and 74) configured to engage with the plurality of electrode tip electrical connectors so that the electrode of the electrode tip are in electrical communication with the pulse generator (connect the electrode tip 18 with a generator 12 as in at least par. [0065)]);
a plurality of impedance matching circuits (impedance elements 50, 52, 54, and 56); and an impedance matching selector configured to selectively couple the plurality of electrode tip electrical connectors with one or more of the impedance matching circuits of the plurality of impedance matching circuits based on an encoding shape connection with the electrode tip (selector to couple the connectors with the circuit with the impedance elements 50, 52, 54, and 56 as in Fig. 5 based on the shape connection including 46 and 74 of 18) wherein the impedance matching selector comprises a first set of internal electrical contacts separated from a second set of internal electrical contacts (first contacts 66 and 76 separated from 68a-d).
Wyeth is not explicit regarding a plurality of electrodes of an electrode tip, >1kV voltage pulses that are microsecond or sub-microsecond, and a minimum clearance distance that avoids arcing.
However, Weber teaches multiple electrodes of similar electrode tip as opposed to a single electrode (Fig. 3; electrodes 56 and 60).
It would have been obvious to one of ordinary skill in the art to modify the electrode tip of Wyeth to be multiple electrodes as in Weber, allowing for selection of depth and shape of the electrosurgical treatment.
Kane teaches a minimum distance between electrical contacts to prevent arcing (par. [0076] clearance to avoid arching between conductive elements). It would have been obvious to one of ordinary skill in the art that the distance between electrical contact would be sufficient to prevent arcing, as a safety mechanism to prevent damage. 
Waldstreicher teaches high voltage pulses with pulses >1kV, at frequencies that would be microsecond or sub-microsecond (10 kV pulses and 10 MHz as in par. [0275]). It would have been obvious to one of ordinary skill in the art to use these desired pulse values, to provide energy with minimal tissue heating (par. [0275]).
Regarding claim 19, Wyeth teaches wherein the plurality of impedance matching circuits is within the handle (Fig. 4, 14 with the circuits).
Regarding claim 20, Wyeth teaches wherein the plurality of impedance matching circuits is within the handle (Fig. 4, 14 with the circuits).
Regarding claim 21, Wyeth teaches wherein the plurality of impedance matching circuits is arranged so that the impedance matching circuits may each be connected in parallel by the impedance matching selector (impedance circuit elements may be parallel as in par. [0067]).
Regarding claim 22, Wyeth teaches wherein at least some of the impedance matching circuits of the plurality of impedance matching circuits share one or more circuit components (circuits all lead to generator 12 through lead 58).
Regarding claim 23, Wyeth teaches wherein the first set of internal electrical contacts is in electrical communication with the pulse generator forming a first impedance matching circuit of the plurality of impedance matching circuits (electrical contact 58 connects the first set of contacts to generator 12) and the second set of internal electrical contacts is in electrical communication with a second impedance matching circuit of the plurality of impedance matching circuits (contacts 68a- d in communication with the remaining impedance elements).
Regarding claim 24, Wyeth wherein the second set of internal electrical contacts is configured to be displaced by impedance matching selector to place the second impedance matching circuit in parallel with the first impedance matching circuit based on the encoding shape connection with the electrode tip (impedance matching selector displaces 64 to move to be parallel to impedance elements based on the shape connection 46).
Response to Arguments
Applicant’s arguments, see the remarks, filed 11/9/22, with respect to the rejection(s) of claim(s) 1-27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kane and Waldstreicher as secondary references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794